DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14—18 are method claims.  They should not depend on an apparatus (coil) claim such as claim 1. Appropriate correction required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1).                                    
Regarding claim 1
Schuster discloses 


A gradient coil ([0002]—[0004]), comprising a coil body made from a cured casting compound ([0013]) and at least one cooler embedded in the casting compound ([0005]) and configured to conduct a fluid coolant (claim 1),                          
Schuster does not disclose
“wherein the cooler and the casting compound do not adhere to each other”.
McKay, however, teaches 
wherein the cooler and the casting compound do not adhere to each other (FIG. 2 & FIG. 3, [0014]), the center cooler does not touch the outer device—i.e., is not adhering to it because it is surrounded by air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non contiguous cooling tube” as taught by McKay in the gradient coil of  Schuster.
The justification for this modification would be to facilitate heat transfer and assist the cooling process. 
Regarding claim 4
Schuster in view of McKay teach the gradient coil as claimed in claim 1, 
McKay applied to claim 4 further teaches 
wherein the cooler comprises only one material layer ([0011]—[0012], the material layer is between the inner and outer tubes) of two or more layers, and an 


outer layer forms a non-adhesive outer layer (the balloon Ref 40 of FIG 1—FIG. 3 is non-adhesive to the outer cooling tube ([0043]—[0044]).
Claims 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Stern (CN 107438515 A).                                     
Regarding claim 2
Schuster in view of McKay teach the gradient coil as claimed in claim 1,
Schuster in view of McKay do not explicitly teach 
“wherein the casting compound comprises an epoxy resin with an acid anhydride as a hardener component, and
wherein the cooler, at least in the region of its non-adhesive exterior, comprises a fluorine-containing plastic or metal”.
Stern, however, teaches 
wherein the casting compound comprises an epoxy resin with an acid anhydride as a hardener component (DESCRIPTION Invention-Tile, ¶ 55—57), and
wherein the cooler, at least in the region of its non-adhesive exterior, comprises a fluorine-containing plastic or metal (DESCRIPTION Invention-Tile, ¶ 75—76).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “epoxy resin and hardner” as taught by Stern in the coil of  Schuster in view of McKay.
The justification for this modification would be to strong castings to contain the gradient coils. 
Regarding claim 15
Schuster in view of McKay teach the method as claimed in claim 14, 
Schuster in view of McKay do not explicitly teach 
“wherein the casting compound is made from an epoxy resin with an acid anhydride used as a hardener component, and the cooler comprises, at least in the region of its non-adhesive exterior, a fluorine-containing plastic”.
Stern, however, teaches 
wherein the casting compound is made from an epoxy resin with an acid anhydride used as a hardener component (DESCRIPTION Invention-Tile, ¶ 55—57), and the cooler comprises, at least in the region of its non-adhesive exterior, a fluorine-containing plastic (DESCRIPTION Invention-Tile, ¶ 75—76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “epoxy resin and hardner” as taught by Stern in the coil of  Schuster in view of McKay.


The justification for this modification would be to strong castings to contain the gradient coils. 
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Stern (CN 107438515 A) in view of Doss et al. (US 2017/0158908 A1).                                                              
Regarding claim 3
	Schuster in view of McKay in view of Stern teach the gradient coil as claimed in claim 2, 
Although implied, Schuster in view of McKay in view of Stern do not explicitly teach 
“wherein the epoxy resin comprises at least one filler, and the fluorine-containing plastic comprises PTFE, PVDF, PFA, a silicone, PE, or PP, and the metal comprises copper, brass or aluminum”.
Doss, however, teaches 
 wherein the epoxy resin comprises at least one filler, and the fluorine-containing plastic comprises PTFE, PVDF, PFA, a silicone, PE, or PP ([0024]), and the metal comprises copper, brass or aluminum ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fluorine fillers and 


silicones” as taught by Doss in the coil of Schuster in view of McKay in view of Stern.
The justification for this modification would be to use materials that prevent surface contamination while at the same time having good heat transfer and strength properties ([0007]—[0008], Doss). 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Copeland et al. (US 2018/0187802 A1)
Regarding claim 5
Schuster in view of McKay teach the gradient coil as claimed in claim 4, 
Schuster in view of McKay do not explicitly teach 
“wherein the two- or multi-layer cooler is a co-extruded plastic component, or the outer layer is a coating or a shrunken coating”.
Copeland, however, teaches 
Extruded plastic components ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “extruding plastic 
technology” as taught by Copeland in the coil of Schuster in view of McKay in view of Suzuki.


The justification for this modification would be to have a reliable manufacturing method for making the gradient coil housings. 
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Copeland et al. (US 2018/0187802 A1) in view of Ohman (CN 106660313 A).                                   
Regarding claim 6
Schuster in view of McKay in view of Copeland teach the gradient coil as claimed in claim 5, 
Schuster in view of McKay in view of Copeland do not explicitly teach 
“wherein the coating is a gas phase layer or a paint layer”.
Ohman, however, teaches 
wherein the coating is a gas phase layer or a paint layer (Preferred embodiment, ¶ 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gas phase coating” as taught by Ohman in the coil of Schuster in view of McKay in view of Copeland.
The justification for this modification would be to protect against moisture and abrasion. 
	


	Regarding claim 7
	Schuster in view of McKay in view of Copeland teach the gradient coil as claimed in claim 5, 
wherein the shrunken coating comprises a crosslinked polyolefin or PVDF (Invention contents ¶ 25).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Krueger (DE 4317807 C1).                                     
Regarding claim 8
Schuster in view of McKay teach the gradient coil as claimed in claim 1, 
Schuster in view of McKay do not explicitly teach 
“wherein the cooler is elastic such that it is pressed against the casting compound when coolant pressure is applied”.
Krueger, however, teaches 
wherein the cooler is elastic such that it is pressed against the casting compound when coolant pressure is applied (Description 2¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “elastic cooling tube” as taught by Krueger in the coil of Schuster in view of McKay.


The justification for this modification would be to avoid damage done to the tube due to temperature expansion. 
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Krueger (DE 4317807 C1) in view of Habu et al. (US 2011/0097576 A1).                                                           
Regarding claim 9
Schuster in view of McKay in view of Krueger teach the gradient coil as claimed in claim 8, 
Schuster in view of McKay in view of Krueger do not explicitly teach 
“wherein the cooler comprises one or more materials, which have a modulus of elasticity of < 3,000 Mpa”.
Habu, however, teaches 
wherein the cooler comprises one or more materials, which have a modulus of elasticity of < 3,000 Mpa ([0032]—[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “modulus of elasticity of about 3,000 Mpa” as taught by Habu in the coil of Schuster in view of McKay in view of Krueger.


The justification for this modification would be to assure that the “heat shrinkage factor” stays within reasonable limits ([0032], Habu). 
Regarding claim 10
Schuster in view of McKay in view of Krueger in view of Habu teach the
gradient coil as claimed in claim 9, 
	Habu applied to claim 10 further teaches 
wherein the one or more materials have a modulus of elasticity of © 2,000 Mpa ([0032]—[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “modulus of elasticity of about 3,000 Mpa” as taught by Habu in the coil of Schuster in view of McKay in view of Krueger.
The justification for this modification would be to assure that the “heat shrinkage factor” stays within reasonable limits ([0032], Habu). 
Claims 11, 12, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Suzuki et al. (US 2009/0086435 A1).                                     
Regarding claim 11
Schuster in view of McKay teach the gradient coil as claimed in claim 1, 
Schuster in view of McKay do not explicitly teach 

“wherein the cooler has a wall thickness of ≤1 mm”.
Suzuki, however, teaches 
wherein the cooler has a wall thickness of ≤1 mm ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “cooler wall thickness of millimeters” as taught by Suzuki in the coil of Schuster in view of McKay
The justification for this modification would be to ensure good heat conduction/thermal cooling properties. 
Regarding claim 12
Schuster in view of McKay teach the gradient coil as claimed in claim 1
Schuster in view of McKay do not explicitly teach 
“wherein the cooler has a wall thickness of ≤ 0.75 mm”.
Suzuki, however, teaches cooler wall thicknesses of low mm values ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “low mm cooler wall thickness” as taught by Suzuki in the coil of Schuster in view of McKay.
The justification for this modification would be to ensure good heat conduction/thermal cooling properties. 
Regarding claim 16

Schuster in view of McKay teach the method as claimed in claim 14, 
Schuster in view of McKay do not explicitly teach 
“wherein the cooler comprises only one material, or comprises two or more layers wherein the outer layer forms a non-adhesive outer layer.
Suzuki, however, teaches 
wherein the cooler comprises only one material, or comprises two or more layers wherein the outer layer forms a non-adhesive outer layer ([0004] & [0006], [0012])”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “many layer construction” as taught by Suzuki in the coil of Schuster in view of McKay.
The justification for this modification would be to use the elastic between the various layers to provide protection from the vibrations caused by eddy currents in the gradient coils. 
Regarding claim 18
Schuster in view of McKay teach the method as claimed in claim 14, 
Schuster in view of McKay do not explicitly teach 
“wherein the cooler comprises one or more elastic materials, which have a modulus of elasticity of < 3,000 MPa, or the cooler has a wall thickness of < 1 mm”.

Suzuki, however, teaches the importance of a modulus of elasticity in the cooling apparatus ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “modulus of elasticity” as taught by Suzuki in the coil of Schuster in view of McKay.
The justification for this modification would be to provide flexibility to unload stresses caused by vibration of the gradient coils. 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Nishio (JP 2001335096 A).                                      
Regarding claim 13
Schuster in view of McKay teach the gradient coil as claimed in claim 1
Schuster in view of McKay do not explicitly teach 
“wherein the cooler is designed in the form of one or more cooling hoses or one or more flat cooling mats”.
Nishio, however, teaches 
wherein the cooler is designed in the form of one or more cooling hoses or one or more flat cooling mats (Detailed Description Of Preferred Embodiments, ¶ 7—10). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “cooling hoses and mats) as taught by Nishio in the coil of Schuster in view of McKay.
The justification for this modification would be to facilitate cooling of the gradient coils. 
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Laine et al. (US 2014/0120243 A1).                                 
Regarding claim 14
Schuster in view of McKay teach a method for the production of a gradient coil as claimed in claim 1, 
Schuster in view of McKay do not explicitly teach 
“wherein the at least one cooler is cast in a casting compound which cures after casting, and is made from a material or with a material forming the outer surface which does not enter into an adhesive bond with the cured casting compound”.
Laine, however, teaches 
wherein the at least one cooler is cast in a casting compound which cures after casting ([0027] & [0056]), and is made from a material or with a material 


forming the outer surface which does not enter into an adhesive bond with the cured casting compound ([0060], non-stick surfaces are non-adhesive). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “post cure casting/non adhesive compound” as taught by Laine in the coil of Schuster in view of McKay.
The justification for this modification would be to achieve better thermal conductivity and cooling. 
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 2007/0247156 A1) in view of McKay (US 2014/0276704 A1) in view of Copeland et al. (US 2018/0187802 A1).                                  
Regarding claim 17
Schuster in view of McKay teach the method as claimed in claim 16, 
Schuster in view of McKay do not explicitly teach 
“wherein the cooler is a two-or multi-layer cooler in the form of a co-extruded plastic component, or comprises a coating or a shrunken coating forming the outer layer”.
Copeland, however, teaches 
Extruded plastic components ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “extruding plastic 

technology” as taught by Copeland in the coil of Schuster in view of McKay in view of Suzuki.
The justification for this modification would be to have a reliable manufacturing method for making the gradient coil housings. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852